DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se. 
Claims 17-25 all recites “machine readable medium…” in view of the present specification, covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 Nuijten, 500 F.3d at 1357. The claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101." Id. at 1354. A recommended amendment is to recite “non-transitory machine readable medium” (emphasis added).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10-14, 16-17, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing”, hereinafter: Kim).
Regarding claim 1
Kim teaches a system for procedural neural network synaptic connection modes, (pg. 38:21 “For the configured two-layer character recognition chip, the index mapping of Figure 16 is used to identify each of these 256 neurons. The network connectivity matrix defined by the synaptic connections of the 256×256 memristive crossbar array is shown in Figure 16, where each dot represents the connection (i.e., a memristor conductance level greater than 0) between a pair of neurons.”)
the system comprising: an axon processor (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) to: receive a spike indication; (pg. 38:4 “A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons.”)
and load a synapse list header based on the spike indication; (Examiner notes that synapse list header contains synaptic weights see pg. 38:4-38:5 “The synapse unit consists of the proposed N×N memristive crossbar array, a column ADC, a flash ADC array, a read/write pulse generator and other interface circuits. The crossbar can represent a fully recurrent network topology and store N2 all possible synaptic weights among the N neurons… The learning unit is responsible for performing on-chip learning. It contains N learning elements that interface with the corresponding neuron elements and an FSM to control the overall synaptic weight update process. Each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between a presynaptic and a postsynaptic neurons. The learning unit updates the synapse values in the crossbar based on spike time difference to realize a given STDP learning rule.”)
and spike target generator circuitry (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) to execute a generator function to produce the spike message, (Examiner interprets “generator function” as list of condition that specifies how/when a neuron fires and activating to fire neuron corresponds to generator function see pg. 38:20 section 3.5 “At each hardware time step in the neuron stage, through the column driver, a neuron element activates[corresponds to generator function] the corresponding column word line to access all its presynaptic weights. A R/W pulse generator, which contains N digital PWMs and is detailed in Section 4.1, produces parallel pulses for reading all the presynaptic weight values from the memristor cells in the corresponding column of the crossbar.”)
wherein the generator function is identified in the synapse list header, (pg. 38:10 section 3.5 “The synaptic crossbar array is accessed during both the neuron and learning stages. At each hardware time step in the neuron stage, through the column driver, a neuron element activates the corresponding column word line to access all its presynaptic weights… For the learning stage, the synapse values are updated according to the STDP learning rule. To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row. If a neuron fires, (1) all its pre- (post-) synaptic neurons’ time registers are compared with the global timer and the corresponding learning elements determine the amounts of synaptic weight update according to the prestored STDP LUT; (2) the column (row) driver activates the memristor crossbar array’s column (row) word line that is associated with the dendrites (axon) of the fired neuron;” upon activation it then fires neuron see pg. 38:10 “For the learning stage, the synapse values are updated according to the STDP learning rule. To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row.”)
the generator function accepting a current synapse value as input. (pg. 38:5 first paragraph “Each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between a presynaptic and a postsynaptic neurons. The learning unit updates the synapse values in the crossbar based on spike time difference to realize a given STDP learning rule.”)

Regarding claim 2
Kim teaches the system of claim 1. 
Kim further teaches wherein the axon processor (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) is to communicate a spike message to a neuron. (pg. 38:4 “A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons.”)

Regarding claim 8
Kim teaches the system of claim 1. 
Kim further teaches wherein, to execute the generator function to produce the spike message, (Examiner interprets “generator function” as list of condition that specifies how/when a neuron fires and activating to fire neuron corresponds to generator function see pg. 38:20 section 3.5 “At each hardware time step in the neuron stage, through the column driver, a neuron element activates[corresponds to generator function] the corresponding column word line to access all its presynaptic weights. A R/W pulse generator, which contains N digital PWMs and is detailed in Section 4.1, produces parallel pulses for reading all the presynaptic weight values from the memristor cells in the corresponding column of the crossbar.”)
(abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) is to generate a temporal element of the spike message. (Pg. 38:5 “The learning unit is responsible for performing on-chip learning. It contains N learning elements that interface with the corresponding neuron elements and an FSM to control the overall synaptic weight update process. Each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between a presynaptic and a postsynaptic neurons. The learning unit updates the synapse values in the crossbar based on spike time difference to realize a given STDP learning rule. The STDP rule is programmable through the use of look-up tables (LUTs) where synaptic weight change as a function of timing difference is stored.” Also see section 3.5 “To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row. If a neuron fires, (1) all its pre- (post-) synaptic neurons’ time registers are compared with the global timer and the corresponding learning elements determine the amounts of synaptic weight update according to the prestored STDP LUT;”)

Regarding claim 16
Claim 16 recites analogous limitations to dependent claim 8 and therefore is rejected on the same ground as dependent claim 8. 
Regarding claim 23
Claim 23 recites analogous limitations to dependent claim 8 and therefore is rejected on the same ground as dependent claim 8. 

Regarding claim 10
Kim teaches the system of claim 1. 
Kim further teaches wherein, to execute the generator function to produce the spike message, (pg. 38:10 “For the learning stage, the synapse values are updated according to the STDP learning rule. To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row.”)
the spike target generator circuitry (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) is to generate a weight element of the spike message. (Pg. 38:5 “The learning unit is responsible for performing on-chip learning. It contains N learning elements that interface with the corresponding neuron elements and an FSM to control the overall synaptic weight update process. Each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between a presynaptic and a postsynaptic neurons. The learning unit updates the synapse values in the crossbar based on spike time difference to realize a given STDP learning rule. The STDP rule is programmable through the use of look-up tables (LUTs) where synaptic weight change as a function of timing difference is stored.” Also see section 3.5 “To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row. If a neuron fires, (1) all its pre- (post-) synaptic neurons’ time registers are compared with the global timer and the corresponding learning elements determine the amounts of synaptic weight update according to the prestored STDP LUT;”)
Regarding claim 25
Claim 25 recites analogous limitations to dependent claim 10 and therefore is rejected on the same ground as dependent claim 10. 

Regarding claim 11
Kim teaches the system of claim 1. 
Kim further teaches wherein the spike target generator circuitry (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) is packaged with the axon processor. (Examiner notes that Kim teaches axon within neuromorphic processor which corresponds to axon processor from neuromorphic architecture on FIG. 1 see pg. 38:3 section 2.1 “Figure 1 depicts the overall block diagram of the proposed DNP architecture for an N-neuron network… A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons. In the crossbar array, a row and a column contain the axonal and dendritic connections, respectively, of a mimicked biological neuron.”)

Regarding claim 12
Kim teaches the system of claim 11. 
Kim further teaches wherein the system includes neural processor clusters connected via an interconnect to the axon processor. (Examiner notes that Kim teaches neural processor within neuromorphic processor connected to axon processor from FIG. 1 see pg. 38:3 section 2.1 “Figure 1 depicts the overall block diagram of the proposed DNP architecture for an N-neuron network… A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons. In the crossbar array, a row and a column contain the axonal and dendritic connections, respectively, of a mimicked biological neuron.”)

Regarding claim 13
Kim teaches the system of claim 12. 
Kim further wherein the system includes a power supply to provide power to components of the system, the power supply including an interface to provide power via mains power or a battery. (pg. 38:16 section 5 “To demonstrate the application of the proposed digital neuromorphic processor architecture, a DNP with 256 silicon neurons, learning circuits and 64K synapses has been implemented. Except for the memristor nanodevices, the proposed neuromorphic processor is designed using a commercial 90-nm CMOS technology under a regular supply voltage of 1.2V [corresponds to main pwoer]”)

Regarding claim 14
Kim teaches a method for procedural neural network synaptic connection modes, (pg. 38:21 “For the configured two-layer character recognition chip, the index mapping of Figure 16 is used to identify each of these 256 neurons. The network connectivity matrix defined by the synaptic connections of the 256×256 memristive crossbar array is shown in Figure 16, where each dot represents the connection (i.e., a memristor conductance level greater than 0) between a pair of neurons.”)
the method comprising: receiving a spike indication; (pg. 38:4 “A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons.”)
loading a synapse list header based on the spike indication; (Examiner notes that synapse list header contains synaptic weights see pg. 38:4-38:5 “The synapse unit consists of the proposed N×N memristive crossbar array, a column ADC, a flash ADC array, a read/write pulse generator and other interface circuits. The crossbar can represent a fully recurrent network topology and store N2 all possible synaptic weights among the N neurons… The learning unit is responsible for performing on-chip learning. It contains N learning elements that interface with the corresponding neuron elements and an FSM to control the overall synaptic weight update process. Each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between a presynaptic and a postsynaptic neurons. The learning unit updates the synapse values in the crossbar based on spike time difference to realize a given STDP learning rule.”)
executing, by spike target generator circuitry, (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) a generator function to produce a spike message, (pg. 38:4 “A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons.”)
wherein the generator function is identified in the synapse list header, (pg. 38:10 section 3.5 “The synaptic crossbar array is accessed during both the neuron and learning stages. At each hardware time step in the neuron stage, through the column driver, a neuron element activates the corresponding column word line to access all its presynaptic weights… For the learning stage, the synapse values are updated according to the STDP learning rule. To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row. If a neuron fires, (1) all its pre- (post-) synaptic neurons’ time registers are compared with the global timer and the corresponding learning elements determine the amounts of synaptic weight update according to the prestored STDP LUT; (2) the column (row) driver activates the memristor crossbar array’s column (row) word line that is associated with the dendrites (axon) of the fired neuron;” upon activation it then fires neuron see pg. 38:10 “For the learning stage, the synapse values are updated according to the STDP learning rule. To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row.”)
the generator function accepting a current synapse value as input; (pg. 38:5 first paragraph “Each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between a presynaptic and a postsynaptic neurons. The learning unit updates the synapse values in the crossbar based on spike time difference to realize a given STDP learning rule.”) and communicating the spike message to a neuron. (pg. 38:4 “A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons.”)
Regarding claim 17
Claim 17 recites analogous limitations to independent claim 14 and therefore is rejected on the same ground as independent claim 14. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6-7, 15, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing”, hereinafter: Kim) in view of Nageswaran et al. (“Efficient Simulation of Large-Scale Spiking Neural Networks Using CUDA Graphics Processors”, hereinafter: Nageswaran). 
Regarding claim 3
Kim teaches the system of claim 1. 
Kim does not teach wherein the current synapse value is a numerical value at an increment corresponding to a position of a current synapse in relation to other synapses in a synapse list that corresponds to the synapse list header.  
Nageswaran teaches wherein the current synapse value is a numerical value at an increment corresponding to a position of a current synapse in relation to other synapses in a synapse list that corresponds to the synapse list header. (Pg. 2148 right col “The synapses id represents the position of the synapses in the post-synaptic neuron. For example whenever neuron 8 fires it has to send the spike to three postsynaptic neurons (length=3, neuron id 1 at synaptic connection 1, neuron id 4 at synaptic connection 3, and neuron id 6 at synaptic connection 2). The synaptic connection for each neuron is sorted based on the delay to the destination neuron.” also see Figure 5: Synaptic connections with axonal delays (a) Connectivity graph for a simple network. Few synaptic numbers indicated near arrow head, (b) Neuron ids and the corresponding post-synaptic connections represented as (neuron id, synaptic number),)
Kim and Nageswaran are analogous art because they are both directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teaching of Nageswaran to include a method or system for efficient simulation of biologically realistic large-scale SNN models using neuron models on the NVIDIA GPU platform.
Nageswaran (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-in Ifan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).
Regarding claim 18
Claim 18 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 

Regarding claim 4
Kim teaches the system of claim 1. 
Kim does not teach wherein the generator function implements a spatial connection mode.  
Nageswaran teaches wherein the generator function implements a spatial connection mode. (Pg. 2148 section 5.3 “Each neuron has a unique neuron id, the number of postsynaptic connections, and a list of post-synaptic connections. Each synaptic connection is identified by the (neuron id, synapses id) pair. The synapses id represents the position of the synapses in the post-synaptic neuron. For example whenever neuron 8 fires it has to send the spike to three postsynaptic neurons (length=3, neuron id 1 at synaptic connection 1, neuron id 4 at synaptic connection 3, and neuron id 6 at synaptic connection 2).”)
Kim and Nageswaran are analogous art because they are both directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teaching of Nageswaran to include a method or system for efficient simulation of biologically realistic large-scale SNN models using neuron models on the NVIDIA GPU platform.
One of ordinary skill in the arts would have been motivated to make this modification in order to optimize “effective parallelism to optimize the GPU resources and effective handling of large fan-in/fan-out connections to neurons” for the purpose of reducing usage of limited GPU memory for simulating large computation as disclosed by Nageswaran (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-in Ifan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).
Regarding claim 15
Claim 15 recites analogous limitations to dependent claim 5 and therefore is rejected on the same ground as dependent claim 5. 
Regarding claim 19
Claim 19 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 
Regarding claim 6
Kim teaches the system of claim 4. 
 Kim does not teach wherein the generator function implements a sparse connection mode.  
Nageswaran teaches wherein the generator function implements a sparse connection mode. (Pg. 2147 right col “The memory used by various data structures in the simulator strongly influences the memory bandwidth and scale of SNN simulations. In our approach, we employ techniques that minimize memory usage by incorporating sparse connectivity and by using reduced Address-Event-Representation (AER) format for storing firing information (see Sections 5.4 and 5.3). Other compression techniques for eliminating redundancy can be applied to further reduce the memory usage”)
Kim and Nageswaran are analogous art because they are both directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teaching of Nageswaran to include a method or system for efficient simulation of biologically realistic large-scale SNN models using neuron models on the NVIDIA GPU platform.
One of ordinary skill in the arts would have been motivated to make this modification in order to optimize “effective parallelism to optimize the GPU resources and effective handling of large fan-in/fan-out connections to neurons” for the purpose of reducing usage of limited GPU memory for simulating large computation as disclosed by Nageswaran (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-inIfan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).
Regarding claim 21
Claim 21 recites analogous limitations to dependent claim 6 and therefore is rejected on the same ground as dependent claim 6. 

Regarding claim 7
Kim teaches the system of claim 4. 
Kim further teaches wherein the generator function implements a tiled connection mode. (Examiner notes that FIG. 1 shows croosbar array with pattern of connections[corresponds to tiled connection] under synaptic unit see pg. 38:3 section 2.1 “Figure 1 depicts the overall block diagram of the proposed DNP architecture for an N-neuron network… A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons. In the crossbar array, a row and a column contain the axonal and dendritic connections, respectively, of a mimicked biological neuron.”)
Kim and Nageswaran are analogous art because they are both directed to spiking neural network.  
Kim to incorporate the teaching of Nageswaran to include a method or system for efficient simulation of biologically realistic large-scale SNN models using neuron models on the NVIDIA GPU platform.
One of ordinary skill in the arts would have been motivated to make this modification in order to optimize “effective parallelism to optimize the GPU resources and effective handling of large fan-in/fan-out connections to neurons” for the purpose of reducing usage of limited GPU memory for simulating large computation as disclosed by Nageswaran (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-in Ifan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).
Regarding claim 22
Claim 22 recites analogous limitations to dependent claim 7 and therefore is rejected on the same ground as dependent claim 7. 


Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing”, hereinafter: Kim) in view of Thomas et al. (“FPGA Accelerated Simulation of Biologically Plausible Spiking Neural Networks” hereinafter: Thomas). 
Regarding claim 5
Kim teaches the system of claim 4. 
Kim does not teach wherein the generator function implements an all-to-all spatial connection mode.  
Thomas teaches wherein the generator function implements an all-to-all spatial connection mode. (Examiner interprets an all-to-all spatial connection mode to be fully connected network see pg. 46 right col “we are dealing with relatively small (around 1000 neurons), dense networks. In particular we assume that the network is fully connected: every neuron has a synapse for every other neuron in the network. This means that a network with n neurons has n 2 synapses. Because the network is fully connected, the synapses can be described using a matrix W, which is an n×n matrix of real numbers, where W[i, j] describes the scaling applied to the output of neuron j before feeding it to the input of neuron i.”)
Kim and Thomas are analogous art because they are both directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teaching of Thomas to include a method or system for fine-grain parallelism and high bandwidth local memories to provide an efficient and flexible simulator.
One of ordinary skill in the arts would have been motivated to make this modification in order to provide “a constant speed-up over real-time, independent of firing activity” for the purpose of modeling spiking neural network that allow researchers to observer the changes in network over long simulations quicker as disclosed by Thomas (pg. 45 right col “An architecture for simulating fully-connected spiking neural networks in FPGAs, which uses their fine-grain parallelism and high bandwidth local memories to provide an efficient and flexible simulator, providing a constant speed-up over real-time, independent of firing activity.”).
Regarding claim 20
Claim 20 recites analogous limitations to dependent claim 5 and therefore is rejected on the same ground as dependent claim 5. 

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing”, hereinafter: Kim) in view of Mohemmed et al. (“Training spiking neural networks to associate spatio-temporal input–output spike patterns” hereinafter: Mohemmed).
Regarding claim 9
Kim teaches the system of claim 8. 
Kim does not teach wherein the temporal element is arbitrary and is generated by a determinative function with the current synapse value as a parameter and a random distribution of outputs across all possible synapse value parameters.  
Mohemmed teaches wherein the temporal element is arbitrary and is generated by a determinative function with the current synapse value as a parameter (Examiner notes that arbitrary could mean random and the temporal element in Mohemmed is random[corresponds to arbitrary] see pg. 5 left col “Fig. 1 illustrates the functioning of the learning method. An output neuron is connected to three input neurons through three excitatory synapses with randomly initialized weights. For simplicity, each input sequence consists of a single spike only. However, the learning method can also deal with more than one spike per input neuron. The inputs t(f)i are visualized in Fig. 1A. In this example, we intend to train the output neuron to emit a single spike at a pre-defined time”)
and a random distribution of outputs across all possible synapse value parameters. (Pg. 7 left col section 4.1 “We employ 200 input neurons that stimulate the synapses of each output neuron. The spike trains for each input neuron are sampled from a uniform random distribution in the interval [0, 200] ms. For simplicity, we allow only a single spike for each input neuron. Each output neuron is fully connected to all the 200 input neurons with randomly initialized connection weights. The same training and testing patterns generated in [1] are utilized here so that comparison may be drawn. The training patterns comprise of five classes, each with 15 samples generated by adding a Gaussian jitter with a standard deviation of 3 ms to a randomly created base pattern”)
Cheng and Mohemmed are analogous art because they are both directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teaching of Mohemmed to include a supervised learning algorithm based on temporal coding to train a spiking neural network that associate input spatiotemporal spike patterns. 
One of ordinary skill in the arts would have been motivated to make this modification in order to provide “temporal coding encodes the information in the exact timing of the spikes” for the purpose of simplifying and speeding the computation to achieve result faster as disclosed by Mohemmed (pg. 1 left col “the commonly used neural code in SNN is rate coding in which the information is encoded in the number of spikes over a small time window. Alternatively, the temporal coding encodes the information in the exact timing of the spikes. Information representation has an important role in simplifying and speeding the computation to achieve good results.”).

Regarding claim 24
Claim 24 recites analogous limitations to dependent claim 9 and therefore is rejected on the same ground as dependent claim 9. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Esser et al. 
Ananthanarayanan et al. (US pat no. 8655813 B2) teaches Neuronal networks of electronic neurons interconnected via electronic synapses with Synaptic weight normalization. 
Yeo et al. (“Stochastic Implementation of the Activation Function for Artificial Neural Networks”) teaches circuit techniques for realizing four different types of AFs, such as the step, identity, rectified-linear unit (ReLU), and the sigmoid, based on stochastic computing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/V.M./Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126